                 1
                 2
                 3
                 4                               UNITED STATES DISTRICT COURT
                 5                                      DISTRICT OF NEVADA
                 6                                                  ***
                 7    UNITED STATES OF AMERICA,                              Case No. 2:16-CV-352 JCM (EJY)
                 8                                          Plaintiff(s),                    ORDER
                 9            v.
               10     WILLIAM WALLER, et al.,
               11                                         Defendant(s).
               12
               13            Presently before the court is the matter of United States v. Waller et al. The government
               14     has again submitted a status report in response to this court’s order (ECF No. 79) directing the
               15     government to submit either a proposed order of foreclosure or another status report. (ECF
               16     No. 80). It says that it “still does not wish to immediately foreclose” on the property at issue
               17     where Waller’s wife currently resides because of the COVID-19 pandemic.
               18            Accordingly, the government shall submit either a proposed order of foreclosure or
               19     another status report within 180 days of this order.
               20            IT IS SO ORDERED.
               21            DATED May 10, 2021.
               22
                                                                   __________________________________________
               23                                                  UNITED STATES DISTRICT JUDGE

               24
               25
               26
               27
               28

James C. Mahan
U.S. District Judge
